Citation Nr: 0122310	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  97-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by fatigue, to include as being due to undiagnosed 
illness pursuant to 38 C.F.R. § 3.317 (2000).  

2.  Entitlement to service connection for disability 
manifested by nausea, to include as being due to undiagnosed 
illness pursuant to 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Regional Office (RO) in 
Montgomery, Alabama.  Specifically, by rating action in July 
1997, the RO denied service connection for, in pertinent 
part, fatigue and nausea.  In October 1998 the Board remanded 
the claims for additional development to include VA 
examinations.  The claims were denied by the RO in September 
1999.  The Board, after adjudicating other issues then 
pending on appeal, remanded the issues once again in August 
2000 noting that the examiner did not respond adequately to 
the Board's questions regarding fatigue and nausea.  As the 
requested action has been accomplished, the case is again 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's subjective complaint of fatigue, to include 
as being due to undiagnosed illness, is not shown to be of 
service onset or otherwise related thereto.  

2.  The veteran's subjective complaint of nausea, to include 
as being due to undiagnosed illness, is not shown to be of 
service onset or otherwise related thereto.  


CONCLUSIONS OF LAW

1.  The veteran's subjective complaint of fatigue, to include 
as being due to undiagnosed illness, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1117 
(West 1991 & Supp. 2001); 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.317 (2000).  

2.  The veteran's subjective complaint of nausea, to include 
as being due to undiagnosed illness, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1117; 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.317.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A report of medical history completed in April 1990 shows 
that the veteran pertinently related a history of trouble 
sleeping.  No pertinent abnormalities were reported on the 
enlistment examination that month.  The service medical 
records (SMRs) disclose that the veteran was seen in March 
1991 for complaints of abdominal pain of one day.  She 
indicated that she was nauseated, but denied vomiting or 
diarrhea.  Following an examination, the assessment was 
possible pyelonephritis vs. pelvic inflammatory disease.  

She was hospitalized in April 1991, and was admitted for 
abdominal pain.  She was treated conservatively with 
intravenous maintenance.  The probable diagnosis was 
dehydration and electrolyte imbalance.  Hospital records show 
it was reported that she had abdominal cramping.  Emesis 
after breakfast was also noted.  She complained of abdominal 
pain the next day.  She was noted to be sleeping well, with 
no complaints.  On hospital discharge, the diagnosis was 
abdominal pain.

The veteran was seen by a private physician in March 1994 for 
gynecological examination, and no pertinent findings were 
recorded.

VA medical records dated from 1991 to 1994 have been 
associated with the claims folder.  In March 1993, the 
veteran pertinently reported fatigue.  The assessment was 
fatigue/malaise.  She was seen for similar complaints two 
days later.  A Persian Gulf evaluation in early July 1994 
reveals that the veteran related a history of intermittent 
fatigue symptoms over a period of more than two years.  In 
September 1994, the veteran complained of fatigue and 
insomnia.  

In a statement received in February 1995, a private counselor 
related that the veteran pertinently reported insomnia.  The 
diagnostic impressions included unknown Persian Gulf 
syndrome.

A VA general medical examination was conducted in March 1995.  
The veteran complained of heartburn, dysphagia and nausea 
often.  It was noted that there was no vomiting or stomach 
pain.  An examination of the digestive system was normal, 
with some tenderness in the right upper quadrant, but no 
enlargement of the spleen or liver.  An abdominal ultrasound 
showed that the liver, spleen, pancreas and kidneys were 
normal.  The pertinent diagnoses were chronic sinusitis, 
chronic fatigue and possible gall bladder disease.

Additional VA outpatient treatment records dated in 1995 and 
1996 are of record.  The veteran was seen in February 1995 
and described poor sleep.  She was seen for a follow-up of 
gastroesophageal reflux disease in September 1996.  The 
impression was gastroesophageal reflux disease, improved, 
with normal examination.

On VA general medical examination in December 1996 the 
veteran related that she had worked as a clerk in Saudi 
Arabia.  She was not exposed to oil fire, but might or might 
not have been exposed to chemicals.  She stated that she was 
hospitalized in service for one week, and was released to 
light duty.  Upon return to her unit, she was not able to 
participate in training due to fatigue and weakness.  She 
described fatigue which interfered with activities.  She also 
reported trouble with nausea, which appeared to be related to 
food.  She indicated that after eating she might have a 
suggestion of a type of reflux symptomatology.  Following an 
examination, the pertinent impression was chronic fatigue.  
It was noted that the fatigue functionally impaired the 
veteran with her activities of daily living about the house.

The veteran was also afforded a neurological examination by 
VA in December 1996.  She denied visual disturbances or 
nausea/vomiting with headaches.  A past medical history of 
gastroesophageal reflux disease was noted.  No pertinent 
diagnosis was provided.

In August 1997, the veteran's mother stated that she was 
tired all the time.  

The veteran was afforded a general medical examination by VA 
in April 1999.  She pertinently reported symptoms of a 
burning-type regurgitation from the intestinal tract and 
epigastric stomach pain.  She also noted the presence of 
severe insomnia.  The pertinent diagnosis was 
gastroesophageal reflux disease, etiology unknown.

A VA examination of the stomach was also conducted in April 
1999.  The veteran stated that she often had significant 
heartburn with reflux and occasional vomiting.  She had some 
dysphagia.  She indicated that her stomach hurt, but that the 
pain did not spread.  The diagnosis, based on clinical 
evaluation was gastroesophageal reflux disease and possible 
gastric or duodenal ulcer.  The examiner commented that there 
was no documentation of her reflux and esophagitis.

An upper gastrointestinal series in May 1999 revealed 
moderate gastroesophageal reflux without evidence of 
esophagitis or esophageal stricture.  There was no evidence 
of recurrent ulcer disease.

On VA neurological examination in July 1999 the veteran 
presented with a pertinent history of stomach pain, fever and 
nausea/vomiting.  They had persisted ever since.  No 
pertinent diagnosis was provided.

During a VA Persian Gulf neurological evaluation in June 
1997, the report of which was received in September 1999, the 
veteran stated that her symptoms included chronic fatigue.

The veteran was provided with additional VA examination in 
September 2000.  She reported that she tired easily with any 
activity and had to sit down and rest or lie down to rest.  
Following examination, to include psychiatric examination 
where it was noted that she was pleasant and cooperative, but 
lethargic, the final diagnoses included possible chronic 
fatigue syndrome.  

At the September 2000 examination, the veteran reported sharp 
pain in the epigastrium and frequent nausea which "comes and 
goes."  Following examination, the pertinent diagnosis 
included was gastroesophageal reflux disorder.  

The record reflects that additional inquiry was requested of 
the examiner.  It was noted that the examiner had not 
specifically responded to the Board's remand question of 
whether the veteran had signs or symptoms of fatigue and 
nausea, and, if so, whether such disabilities were 
attributable to a clinical diagnoses, and if not, whether 
they were chronic.  

In an addendum to the September 2000 examination, the 
examiner noted that "[a]lthough I did not elicit a 
consistent association of her complaints of nausea and her 
complaints of headaches, [sic] nausea is common in migraine 
attacks and it might be attributed to this, although the 
association does not appear to be clear cut."  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).


When there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not meant that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

For service members who served in the Southwest Asia Theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 2001);  38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
:signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).


Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-moth period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.

The Board finds that all relevant facts have been properly 
developed with respect to the claims of service connection 
for fatigue and nausea, including as due to undiagnosed 
illness, and no further assistance to the veteran is required 
to comply with the VCAA of 2000.  Copies of treatment records 
have been obtained and the veteran has been examined by VA or 
otherwise provided with an appropriate examination to 
investigate Gulf War Illness for the aforementioned claimed 
disabilities at issue.  

As previously noted in the Board's August 2000 decision, only 
a portion of the veteran's SMRs have been associated with the 
claims folder.  This is regrettable, but as all efforts were 
expended to recover all SMRs, a remand for yet another 
attempt to obtain any additional records would be futile.  

The veteran has been duly apprised of this situation in 
correspondence dated in November 1995.  The claims for 
compensation for fatigue and nausea are thus ready for 
appellate review.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) (There is a breach of the duty to assist when VA 
fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency.)

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to the new law, without 
their first being considered by the RO.  Although the RO 
issued a supplemental statement of the case in May 2001, some 
time after the effective date of the new law, it does not 
appear that the new law was considered.  However, as set 
forth above, the RO has already met all obligations to the 
veteran under this new law.


Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and he and his representative have accordingly done 
so, with the latest submission by the local representative in 
June 2001.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution of her claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has met its duty to assist, as mandated by VCAA. The RO 
scheduled relevant examinations, identified relevant issues, 
and obtained relevant treatment records.  Having determined 
that this duty has been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.


Service Connection

With respect to the disabilities at issue, the veteran is 
claiming service connection for fatigue and nausea both on a 
direct basis as well as on the basis of her having served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  Service connection may be granted for disability 
which is either incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  As to such latter basis, service connection 
may be established for chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117.


The regulations in 38 C.F.R. § 3.317 provide further 
guidance, stating that VA shall pay compensation to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, the 
pertinent ones listed in 38 C.F.R. § 3.317(b) (2000) as 
fatigue, neurological signs or symptoms, neurophysiological 
signs or symptoms, sleep disturbances, and gastrointestinal 
signs or symptoms, provided that such disability became 
manifest either during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and the disabilities claimed to 
be due to undiagnosed illness cannot be attributed to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities which have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

However, compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

38 C.F.R. § 3.317(c) (2000)

The veteran's essential assertion with respect to fatigue and 
nausea is that she experienced these symptoms while she was 
stationed in the Persian Gulf, and that these continued to 
the present time.  In this regard, the SMRs reflect that the 
veteran reported being nauseous.  These complaints have 
continued after service, and at the recent VA examination, 
she was diagnosed with gastroesophageal reflux disease.  
Additionally, a Persian Gulf evaluation following service 
reveals that she has had intermittent fatigue symptoms for 
more than two years, and on another occasion, it was assessed 
that she had fatigue.  

However, when she was examined in September 2000 for purposes 
of investigating her Gulf War Illness claim, the examining 
physician attributed the veteran's fatigue to possible 
chronic fatigue syndrome.  The examiner attributed the 
veteran's nausea to her headaches.  Given such opinions, 
then, the Board is constrained to conclude that service 
connection for fatigue and nausea due to undiagnosed illness 
must be denied.  

Further, the medical evidence as a whole does not show that 
the veteran's complaints of fatigue or nausea are a 
manifestation of a separate disabling condition due to 
undiagnosed illness, rather than symptoms related to her 
nonservice-connected chronic fatigue syndrome or headaches.  

Additionally, it is noted that the veteran's complaints of 
fatigue and nausea have not been otherwise attributed to 
military service by a medical professional.  In view of such 
consideration, the veteran's claims for service connection 
for these complaints on a direct basis must be denied.

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The only evidence relating fatigue and nausea to service 
either on a direct or presumptive basis is the veteran's own 
statements.  To VA, she has argued the applicability of law 
and regulations pertaining to Persian Gulf War veterans, 
implying that her symptoms referable to the disabilities at 
issue were incurred during service.  These statements cannot 
constitute competent medical evidence since she is a lay 
witness who cannot render medical opinions on causation and 
etiology.  .  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran has disorders manifested by fatigue and 
nausea related to her service on any basis.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection on direct 
and presumptive bases.  

In this regard, although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claims of entitlement to service connection for nausea 
and fatigue, to include as being due to undiagnosed 
illnesses.  Gilbert, supra.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for fatigue, to include as 
being due to undiagnosed illness, is denied.  

Entitlement to service connection for nausea, to include as 
being due to undiagnosed illness, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

